DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 03/03/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims. 
A) Regarding to the drawings, applicant has submitted three replacement sheets contained figures 1-2 and 3A-3B;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see amendment in page 2; and
C) Regarding to the claims, applicant has amended claims 1, 3, 5, 7-8, 10-12, 14, 16 and 18-20, and canceled claims 2, 9, and 13. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3-8, 10-12 and 14-20 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 03/03/2022, and applicant's arguments provided in the mentioned amendment, pages 2 and 11-17, have been fully considered and yielded the following conclusions:

B) Regarding to the Claim Interpretation as set forth in the office action of 12/03/2021, the amendments to the claims as provided in the amendment of 03/03/2022, and applicant’s arguments provided in the mentioned amendment, pages 14-15 have been fully considered and are sufficient to overcome the Claims Interpretation to the claims as set forth in the mentioned office action.
C) Regarding to the rejection of claims 3 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 2-3 and 13-14 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph as set forth in the office action of 12/03/2021, the amendments to the claims as provided in the amendment of 03/03/2022, and applicant’s arguments provided in the mentioned amendment, pages 15-16, have been fully considered and are sufficient to overcome the rejections to the claims as set forth in the mentioned office action.
However, the amendments to the claims raise new problem of 35 U.S.C. 112 to the claims as provided in the present office action.
D) Regarding to the rejection of claims 1, 4-9, 12, and 15-19 under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al (US Patent No. 5,081,350) as set forth in the office action of 
Drawings
4.         The three replacement sheets contained figures 1-2 and 3A-3B were received on 03/03/2022. 
5.	As a result of the changes to the drawings, the application now contains a total of  thirteen sheets of figures 1-2, 3A-3B, 4A-4B, 5A-5B, 6, 7A-7B, 8A-8B, 9A-9B, 10, 11A-11B, 12A-12B, 13, 14A-14B, and 15 which includes ten sheets of figures 4A-4B, 5A-5B, 6, 7A-7B, 8A-8B, 9A-9B, 10, 11A-11B, 12A-12B, 13, 14A-14B, and 15 as filed on 10/10/2019, and three replacement sheets contained figures 1-2 and 3A-3B as filed on 03/03/2022. The mentioned thirteen sheets of figures 1-2, 3A-3B, 4A-4B, 5A-5B, 6, 7A-7B, 8A-8B, 9A-9B, 10, 11A-11B, 12A-12B, 13, 14A-14B, and 15 are now approved by the examiner.
Specification
6.	The substitute specification filed on 03/03/2022 has been entered.
7.         The lengthy specification which was amended by the amendment of 03/03/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Suggestion
8.	The following corrections are suggested to claims 1, 7-8, 10-11 and 18-20.

b) In claim 7: what does applicant mean by “the linear light source comprises a plurality of linear light sources” on line 2? How can a linear light source can have a plurality of itself? Should the terms “a plurality of linear light sources” on line 2 be changed to --a plurality of linear light elements-- or other suitable terms to make clear the feature claimed? See a similar terms/language used in claim 1 on line 7.
The same question as mentioned above is also raised to the feature thereof “the linear detector comprises a plurality of linear detectors” on line 2-3? How can a linear detector can have a plurality of itself? Should the terms “a plurality of linear detectors” on line 2 be changed to --a plurality of linear detecting elements-- or other suitable terms to make clear the feature claimed?
It is also suggested that if applicant amends the claim 7 then applicant should also make suitable change(s)/amendment to the claims 8 and 10-11.
c) The suggestion to claim 7 above is also raised to claim 18.
It is also suggested that if applicant amends the claim 7 then applicant should also make suitable change(s)/amendment to the claims 18-19.
d) In claim 20: on line 18, “an imaging surface” should be changed to --imaging surfaces of the imaging lens--. See the similar claimed language in the amended claim 1 on line 14 and the suggestion as set forth in element a) above.
Claim Rejections - 35 USC § 112
9.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.       Claims 1, 3-8, 10-12 and 14-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear where the line in the feature thereof “a light from the imaging lens being transmitted through the dichroic mirror” (lines 5-6) comes from. In other words, what element/system provide the light in the mentioned feature? 
Applicant should note that the claim recites a dichroic mirror for reflecting light from a linear light source to an imaging lens provided in a microscope, see the claim on lines 3-5. Thus, the so-called “a light from the imaging lens being transmitted through the dichroic mirror” recited on lines 5-6 of the claim is not the light reflected from the dichroic mirror. As a result, it is completely unclear from the claim about the existence and/or the originality of the light as recited in the mentioned feature.
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structure of the linear detector. In other words, it is unclear the structural relationships among the “plurality of linear detectors” of the linear detector as recited in the claim on lines 2-3 and the “plurality of light receiving 
c) Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
c1) the feature thereof “an imaging lens configured to form an image of a light from the objective lens” (lines 4-5) is indefinite. What “an image of a light” does applicant imply here? Applicant should note that a lens is an optical element for forming an image of an object/screen which is subjected to an illumination of light reflected/transmitted from the subject/screen. As such, “an image of a light” is indefinite; 
c2) each of the features thereof “the light emitted by the observation target” (lines 11-12) and “the line-shaped light” (line 23) lacks a proper antecedent basis; and
c3) what is the relationship(s) among “a light from the objective lens” (line 4-5), “a light from the imaging lens being transmitted through the dichroic mirror” (line 9) and “the light emitted from … through the dichroic mirror” (lines 11-13). If all the same then it is suggested that the terms thereof “a light from the objective lens;” (lines 4-5) be changed to --the observation target; -- and the terms thereof  “a light from the imaging lens being transmitted 
d) The remaining claims is dependent upon the rejected base claim and thus inherits the deficiency thereof.
Allowable Subject Matter
11.	Claims 1, 3-8, 10-12 and 14-20 would be allowable if rewritten/amend to overcome the rejections of the claims under 35  U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
The confocal scanner as recited in the present independent claim 1 and the confocal microscope having a confocal scanner as recited in the present independent claim 20 each is allowable with respect to the prior art, in particular, the US Patent No. 5,081,350 and the Japanese reference No. 3-172815 by the limitation related to the structure of the confocal scanner. In particular, each of the mentioned prior art does not discloses a confocal scanner having a linear light source, a linear detector, a dichroic mirror and a moving mechanism with the features as recited in the features thereof “a linear light source … linear detector” (claim 1, lines 3-20 or claim 20, lines 6-24).
Conclusion
13.	The US Patent No. 7,301,626 is cited as of interest in that it discloses a microscope and a common housing for supporting a plurality of light sources and a plurality of detecting elements wherein fibers are used to transmit light from light sources to the microscope and light from the microscope to the detecting elements.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872